Citation Nr: 1518174	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-24 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an earlier effective date prior to December 1, 2010, for the assignment of a 100 percent evaluation for Posttraumatic Stress Disorder (PTSD), to include dementia of Alzheimer's type, late onset. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from August 1944 to November 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which increased the Veteran's rating for PTSD to 100 percent disabling, effective December 1, 2010, the date of the claim, as well as special monthly compensation based on aid and attendance, effective December 1, 2010.

The Veteran, through his representative and his daughter, who is his caretaker, filed a Notice of Disagreement (NOD) in February 2012, appealing the effective date of the increased 100 percent rating. The RO subsequently issued a Statement of the Case (SOC) denying the Veteran's claim for an earlier effective date. 

The Veteran was scheduled for a Board videoconference hearing before a Veterans Law Judge (VLJ) on March 27, 2015, at the RO. On March 26, 2015, however, the Veteran cancelled the hearing, citing health issues. The claim is now properly before the Board for appellate review.   

A review of the Veteran's Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files were conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran filed a claim for an increased rating for his service-connected PTSD on December 1, 2010. 

2. Entitlement to a 100 percent rating for his PTSD arose on December 1, 2009. 


CONCLUSION OF LAW

The criteria for an effective date of December 1, 2009, for the award of a 100 percent disability rating for PTSD have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400, 4.130 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the effective date assigned following the grant of a 100 percent rating for his service-connected PTSD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

With regard to the duty to assist, the Board notes that the Veteran's service treatment records and post-service medical records have been obtained.  There is no indication that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless. 
Earlier Effective Date for PTSD - Prior to December 1, 2010

As noted above, the RO granted the Veteran's claim for an increased rating for his service-connected PTSD to 100 percent disabling, and set an effective date of December 1, 2010, the date the Veteran's claim was filed. However, the Veteran, through his representative, and his caretaker, his daughter, contends that his PTSD met the criteria for a 100 rating far before the effective date assigned by the VA. Specifically, in supporting statements from his daughter, she states that she has been taking care of the Veteran full-time since 2008, and that his psychiatric condition causes him to not be able to perform basic living functions such as feeding himself, cooking, and bathing. The evidence of record shows that the Veteran's condition met the criteria for a 100 percent disability rating for PTSD one year prior to the filing of his claim. Therefore, the Board finds that the Veteran is entitled to an earlier effective date of December 1, 2009, and the claim is granted.   
 
Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

However, the Board notes that different statutory and regulatory provisions apply depending on whether the claim is an original claim or one for increased compensation. See 38 C.F.R. §§ 3.400(b)(2)(i), 3.400(o)(2). As the effective date issue on appeal for PTSD stems from an increased rating claim for an already service-connected disability, the provisions for earlier effective dates for an initial rating following the grant of service connection does not apply.  See Rice v. Shinseki, 22 Vet. App.447, 453-54 (2009). 

The method for determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2) and 38 C.F.R. § 3.400(o). The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application thereof." 38 U.S.C.A. § 5110(a). This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1). An exception to the rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation. 38 U.S.C.A. § 5110 (b)(2). See 38 C.F.R. § 3.400(o)(2). In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim." Id. The phrase "otherwise, date of receipt of claim" applies only if a factually ascertainable increase in disability occurred no more than one year prior to filing the claim for an increased rating. See Harper v. Brown, 10 Vet. App. 125 (1997). Moreover, the term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R § 3.400 means an increase to at least the next disability level. See Hazan v. Gober, 10 Vet. App. 511 (1997). 

The "date of receipt" of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r). A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. §§3.1(p); 3.155. The regulation which governs informal claims provides that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant...may be considered an informal claim. 38 C.F.R. § 3.155. Such informal claim must identify the benefit sought. Id. When a claim has been filed that meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim. 

Here, the RO granted the Veteran an increased rating to 100 percent disabling in June 2011. In that rating decision, the RO assigned an effective date of December 1, 2010, the date the RO interpreted as the date of claim. The Board finds this date to be accurate and reflective of the evidence of record. A close review of the claims folder reveals no other formal or informal documentation or statements that could be reasonably construed as an application/initiation of a claim. 

As noted above, generally, the effective date of any increased rating claim shall be the date of the application for an increased rating, or the date, in which the entitlement arose, whichever one is later.  38 C.F.R. § 3.400(o)(1). Here, the RO brought the Veteran's rating back to the date the Veteran filed for his increased rating, December 1, 2010. However, the Board observes that under 38 C.F.R. § 3.400(o)(2), the Veteran may be entitled to an even earlier effective date, if his application for an increased rating was filed within the year of his entitlement arising. See 38 C.F.R. § 3.400(o)(2). In other words, if the Veteran filed his claim with the VA for increased rating for his PTSD within a year of experiencing those symptoms in which his ultimate increased rating was based, his effective date could be pushed back to when those symptoms arose. See Id. 

The Board notes that, psychiatric disabilities, specifically PTSD, are evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411. A 100 percent evaluation is warranted where the evidence shows total occupational and social impairment, with deficiencies such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.  

In adjudicating a claim, the VA adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment. In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as mere examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's psychiatric disability symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for psychiatric disability. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board finds that the evidence of record reveals that the Veteran's PTSD rose to a severity that would warrant an increased rating a year prior to the filing of the Veteran's claim, in December 2009. Specifically, the record contains contemporaneous VA psychiatric treatment records, a letter written from the Veteran's treating physician from a VA medical facility, and lay statements from the Veteran's caretaker. Such evidence demonstrates a disability picture that shows a total occupational and social impairment, with irritability, severely diminished short and long term memory, disorientation, grossly inappropriate behavior, and an inability to maintain personal hygiene. 

In July 2010, the Veteran's VA treating physician, Dr. M.B., from the VA Medical Center in Tennessee Valley, expressed the severity of the Veteran's condition due to his dementia. Specifically, Dr. M.B. notes that due to the Veteran's illness and cognitive decline, he required 24/7 care from a caretaker, or nursing home. Indeed, the Board notes that the evidence surrounding the July 2010 letter notes that the Veteran's condition declining with regards to memory, cognitive impairment, and overall ability to function in society. In a September 2010 VA treatment record, the Veteran was afforded a routine psychiatric assessment at a VA medical center. During the assessment, the Veteran was noted to suffer from irritability with outbursts, detachment, intrusive ritualistic behavior, inappropriate behavior, flashbacks, memory loss, and an overall inability to care for his own hygiene. See VA Treatment Record, September 29, 2010. 

VA treatment records prior to the July 2010 letter also note the Veteran could not bathe himself, he has to be consistently reminded to eat his meals, and is almost completely detachment from the outside world. Additionally, in the VA treatment records leading up to this period, VA treatment records show a "marked" decline in the Veteran's cognitive ability. In one such record during a VA psychiatric treatment session, the Veteran was noted to be completely "engrossed" with a picture on the wall, and was reported to frequently forgetting his surroundings. See VA Treatment Record, November 2009. During such psychiatric treatment sessions, the Veteran's daughter, who takes care of him, reports that the Veteran never leaves the house, and watches television and sleeps most of the day. She reports that the Veteran sometimes just roams around the house and/or counts the change siting around the house. Additionally, the record suggests that the Veteran no longer can be left alone. Indeed, for the period prior to the filing of the claim, the evidence suggests that the Veteran required round the clock care by his daughter, and follows her everywhere.

The evidence of record also indicates several lay statements submitted by the Veteran's oldest daughter. The daughter, who is also the Veteran's full-time caretaker, has repeatedly asserted that she has been taking care of the Veteran full time since 2008. She explains that, since then, her father's PTSD and dementia, has caused him to not be able to survive alone. Specifically, she has to cook for him and remind him to eat, and help bathe him every day. She states that his cognitive abilities, even prior to December 1, 2010, had been severely diminished, especially affecting his memory. She states that his short term memory has declined to a point where he would not remember if he had already eaten a meal or not. 

The Veteran also suffered from severe disorientation episodes. The daughter states that sometime he would not know where he was or how he got there. In one instance, the Veteran was driven to his other daughter's house, and could not remember how he got there or where he was, and started panicking until brought back to his oldest daughter's home. Additionally, the daughter's statements show that his symptoms also manifested by reliving those events of his service, to include hiding under the bed when there is thunderstorms. He spends most of the day sleeping and watching television, rarely leaving the house. 

The Board notes that while the Veteran's daughter is a lay person, she is competent to note and report observable manifestations of her father's psychiatric conditions, such as those expressed above. She has also been consistent with reporting her father's symptoms, as well as those actions she takes to take care of him. The Board finds that in most nearly every VA treatment record on file, the Veteran was accompanied by this daughter to his appointments. Therefore, the Board finds that, she is competent and credible in reporting those symptoms and manifestations of the Veteran's PTSD during this period prior to the claim being filed with the VA.  

The Board finds the evidence listed herein are highly probative in establishing a total picture of the Veteran's disability at the time prior to the filing of his claim. While the Board notes that under 38 C.F.R. § 3.400(o)(2), the evidence only need to show that the Veteran's condition arose to the next higher rating for his condition, the evidence of record reveals that the Veteran's psychiatric condition arose to a level that would warrant a 100 percent rating one year prior to the filing of this claim. The Board finds that the letter from the VA physician, the VA treatment records, and the Veteran's daughter's lay statements, show a disability picture that demonstrates a total social and occupational impairment, with deficiencies in such area such as memory, person hygiene, behavior, orientation, detachment, and performing activities of daily living. Such evidence, especially in light of the surrounding medical treatment records, shows a manifest and total social and occupational impairment, as early as a year prior to the initiation of the claim. Therefore, since the date in which entitlement of a 100 percent rating arose within a year before the Veteran filed his claim for an increased rating, the Veteran's effective date for his 100 percent rating, previously effective December 1, 2010, is moved back to December 1, 2009. See 38 C.F.R. § 3.400(o)(2).   

The Board acknowledges that the Veteran, through his daughter and representative, has expressed that his complete disability due to his PTSD and dementia goes as far back as 2008, when the Veteran allegedly moved in with his daughter. However, the Board notes that if the Veteran's condition did in fact arise to the severity that would warrant a 100 percent rating in 2008, the exception under 38 C.F.R. § 3.400(o)(2), would no longer apply, and the Veteran's original effective date of December 1, 2010, would be continued. 

In addition, the Board notes that this decision may change the factual underpinnings of the Veteran's Special Monthly Compensation (SMC) rating, such that it may need to also be adjusted.  As this is an ancillary benefit, the Board will not make such a determination in the first instance.  See 38 U.S.C. §§ 511(a) , 7104(a) ("All questions in a matter  . . . subject to decision by the Secretary shall be subject to one review on appeal to the ... Board."); Disabled Am. Veterans, 327 F.3d 1339 at 1347 ("Together [sections] 511(a) and 7104(a) dictate that the Board acts on behalf of the Secretary in making the ultimate decision on claims and provides 'one review on appeal to the Secretary' of a question 'subject to decision by the Secretary' under [section] 511(a).").  However, the RO should consider whether adjusting the date of assignment of SMC is appropriate when effectuating this newly assigned effective date.  


ORDER

Entitlement to an earlier effective date of December 2, 2009, but not earlier, for the Veteran's service-connected PTSD, to include dementia, rated at 100 percent disabling, is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


